DETAILED ACTION
This Office Action is in response to Application filed June 5, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: “electrons” should be replaced with “electron” on line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claims 1 and 5, it is not clear what “a lower GaN layer” recited on line 9 of claim 1 refers to, because (a) Applicants claim that “a lower GaN layer” is “formed between the plurality of lower nitride semiconductor layers” on lines 9-10 of claim 1, which appears to suggest that the lower GaN layer is a single GaN layer that is “formed between the plurality of lower nitride semiconductor layers” since otherwise Applicants claim that all of the plurality of GaN layers constituting the lower GaN layer would be “formed between the plurality of lower nitride semiconductor layers” rather than each of the plurality of GaN layers constituting the lower GaN layer being “formed between” two or a pair of “the plurality of lower nitride semiconductor layers”, and (b) however, Applicants claim that “the lower GaN layer has two layers” in claim 5, which suggests that the two layers constituting the lower GaN layer are sandwiched by the plurality of lower nitride semiconductor layers like a configuration of one lower nitride semiconductor layer/one GaN/ another GaN/another lower nitride semiconductor layer/a third lower nitride semiconductor layer, which Applicants may not have originally disclosed.
(2) Regarding claims 1, 3 and 5, it is not clear what “a lower GaN layer” recited on line 9 of claim 1 refers to, because (a) Applicants claim that “a lower GaN layer” is “formed between the plurality of lower nitride semiconductor layers” on lines 9-10 of claim 1, which appears to suggest that the lower GaN layer is a single GaN layer that is “formed between the plurality of lower nitride semiconductor layers” as discussed above, (b) however, Applicants claim that “the lower GaN layer has two layers” in claim 5 as discussed above, and furthermore, Applicants further claim that “the lower GaN layer has a thickness of 3 nanometers or more and 100 nanometers or less” in claim 3, (c) therefore, it appears that “a lower GaN layer” should be a single GaN layer in claim 3, while “a lower GaN layer” can also be two GaN layers as recited in claim 5 or even more GaN layers, (d) in this case, the two GaN layers that constitute “a lower GaN layer” may not have a thickness in the range recited in claim 3, and (e) therefore, even the same compound semiconductor substrate may not read on the thickness range of the lower GaN layer recited in claim 3 depending on how may GaN layers are interpreted to be “a lower GaN layer”.
(3) Regarding claims 1 and 7, it is not clear what “an upper nitride semiconductor layer” recited on line 13 of claim 1 refers to, because (a) Applicants claim that “an upper nitride semiconductor layer” is “formed between the plurality of upper GaN layers” on lines 13-14 of claim 1, which appears to suggest that the upper nitride semiconductor layer is a single nitride semiconductor layer that is “formed between the plurality of upper GaN layers” since otherwise Applicants claim that all of the upper nitride semiconductor layers constituting the upper nitride semiconductor layer would be “formed between the plurality of upper GaN layers” rather than each of the plurality of upper nitride semiconductor layers constituting the upper nitride semiconductor layer being “formed between” two or a pair of “the plurality of upper GaN layers”, and (b) however, Applicants claim that “the upper nitride semiconductor layer has two layers” in claim 7, which suggests that the two layers constituting the upper nitride semiconductor layer are sandwiched by the plurality of upper GaN layers like a configuration of GaN/one upper nitride semiconductor layer/another upper nitride semiconductor layer/GaN.
(4) Regarding claims 1, 5, 7 and 8, it is not clear what “a lower GaN layer” recited on line 9 of claim 1, and what “an upper nitride semiconductor layer” recited on line 13 of claim 1 each refers to, because (a) as discussed above, “a lower GaN layer” and “an upper nitride semiconductor layer” can respectively be a plurality of GaN layers as recited in claim 5, and a plurality of upper nitride semiconductor layers as recited in claim 7, and (b) however, Applicants further claim that “a lower nitride semiconductor layer” is “in contact with the lower GaN layer”, and “an upper GaN layer” is “in contact with the upper nitride semiconductor layer” in claim 8, and in this case, depending on how the lower GaN layer and the upper nitride semiconductor layer are defined, the claim limitation of claim 8 may or may not be met by the same configuration of a compound semiconductor substrate.
Claims 2-12 depend on claim 1, and therefore, claims 2-12 are also indefinite.
(5) Regarding claim 6, it is not clear what the limitation “the lower nitride semiconductor layer formed at a position farther from the foundation layer has smaller average composition ratio of Al, when comparing the average composition ratio of Al of each of the plurality of lower nitride semiconductor layers (emphasis added)” refers to, because it is not clear whether “the lower nitride semiconductor layer formed at a position farther from the foundation layer” is the lower nitride semiconductor formed at a position the farthest from the foundation layer since otherwise even the lower nitride semiconductor layer formed at a position the farthest from the foundation layer should have an average composition ratio of Al smaller than the lower nitride semiconductor layer formed at a position farther from the foundation layer.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 5-10, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Charles (WO 2016/079115; Charles (US 11,081,346) is used as a translation in current office action.)
Regarding claims 1, 2 and 5-10, Charles discloses a compound semiconductor substrate (102 in Fig. 4 (and Fig. 5)) comprising a foundation layer (entirety or top portion of 102), because Applicants do not specifically claim what the foundation layer refers to, what it is made of, what it does, how thick it is, etc., a buffer layer (104) made of AIN (col. 6, lines 66-67) formed on the foundation layer, a lower composite layer ((portion of) 107) formed on the buffer layer, and an upper composite layer ((portion of) 109) formed on the lower composite layer, wherein the lower composite layer ((portion of) 107) includes a plurality of lower nitride semiconductor layers containing Al ((some or all of) 108.1, 108.2, 108.3 and 108.4) (col. 8, lines 8-10) stacked vertically, and a lower GaN layer (one of 110.1, 110.2, 110.3 and 110.4) (col. 8, lines 7-8) formed between the plurality of lower nitride semiconductor layers, and the upper composite layer includes a plurality of upper GaN layers ((some or all of) 110.5, 110.6, 110.7 and 110.8, or 106 and 202) (col. 12, lines 6 and 15) stacked vertically, and an upper nitride semiconductor layer (one of 108.5, 108.6, 108.7 and 108.8 (and 206)) (col. 12, line 20) including Al formed between the plurality of upper GaN layers (claim 1), wherein the foundation layer (entirety or top portion of 102) is made of SiC (col. 6, lines 61-63) (claim 2), the plurality of lower nitride semiconductor layers (three layers out of 108.1, 108.2, 108.3 and 108.4) are three layers, and the lower GaN layer (two of 110.1, 110.2, 110.3 and 110.4) has two layers (claim 5), the plurality of lower nitride semiconductor layers ((some or all of) 108.1, 108.2, 108.3 and 108.4) include Al and Ga, and the lower nitride semiconductor layer formed at a position farther from the foundation layer has smaller average composition ratio of Al, when comparing the average composition ratio of Al of each of the plurality of lower nitride semiconductor layers (Fig. 2) (claim 6), the plurality of upper GaN layers (three of 110.5, 110.6, 110.7 and 110.8) are three layers, and the upper nitride semiconductor layer (two of 108.5, 108.6, 108.7 and 108.8) has two layers (claim 7), a lower nitride semiconductor layer (one of 108.1, 108.2, 108.3 and 108.4) formed on the lower GaN layer (one of 110.1, 110.2, 110.3 and 110.4) and in contact with the lower GaN layer among the plurality of lower nitride semiconductor layers includes tensile strain, which is inherent because an AlGaN layer in contact with a GaN layer would include tensile strain due to a larger lattice constant of GaN than AlGaN, and an upper GaN layer (one of 110.5, 110.6, 110.7 and 110.8) formed on the upper nitride semiconductor layer (one of 108.5, 108.6, 108.7 and 108.8) and in contact with the upper nitride semiconductor layer among the plurality of upper GaN layers includes compressive strain, which is inherent because a GaN layer in contact with an AlGaN layer would include compressive strain due to a larger lattice constant of GaN than AlGaN (claim 8), the upper nitride semiconductor layer (one of 108.5, 108.6, 108.7 and 108.8) is made of or comprising AIN, because an AlGaN layer comprises AlN as well as GaN (claim 9), further comprising an electron traveling layer (106 (and 202)) made of GaN (col. 12,  lines 3-7 and 15-16) formed on the upper composite layer ((portion of) 109), and a barrier layer (204, 206 or composite layer of 204 and 206) (col. 12, lines 16-17 and 20-23) formed on the electrons traveling layer (claim 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charles (WO 2016/079115; Charles (US 11,081,346) is used as a translation in current office action.)  The teachings of Charles are discussed above.
Regarding claims 3 and 4, Charles differs from the claimed invention by not showing that the lower GaN layer has a thickness of 3 nanometers or more and 100 nanometers or less (claim 3), and the upper nitride semiconductor layer has a thickness of 3 nanometers or more and 50 nanometers or less (claim 4).
Charles further discloses that the lower GaN layer (one of 110.1, 110.2, 110.3 and 110.4) has a thickness of between about 0.5 nanometer and 5 nanometers (col. 7, lines 43-45), and the upper nitride semiconductor layer (one of 108.5, 108.6, 108.7 and 108.8) has a thickness of between about 0.5 nanometer and 5 nanometers (col. 10, lines 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lower GaN layer can have a thickness of 3 nanometers or more and 100 nanometers or less, and the upper nitride semiconductor layer can have a thickness of 3 nanometers or more and 50 nanometers or less, because (a) the thickness of the lower GaN layer and the upper nitride semiconductor layer disclosed by Charles each overlaps with the claimed thickness range, and (b) the thickness of the lower GaN layer and the upper nitride semiconductor layer should be selected and optimized to form semiconductor layers having a higher quality above the lower GaN layer and the upper nitride semiconductor layer.
	Regarding claim 11, Charles differs from the claimed invention by not showing that each of the plurality of upper GaN layers has an average carbon atom concentration of 1 * 1018 atoms / cm3 or more and 1 * 1021 atoms / cm3 or less.
	Charles further discloses that “This first layer 106 is doped, for example with carbon, for example with a concentration equal to about 1019 cm−3” on lines 7-9 of column 12.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the plurality of upper GaN layers can have an average carbon atom concentration of 1 * 1018 atoms / cm3 or more and 1 * 1021 atoms / cm3 or less, because (a) a GaN layer has been commonly doped in forming a semiconductor device such as a high electron mobility transistor (HEMT) to dope GaN-based semiconductor materials n-type, and/or to isolate GaN-based semiconductor materials from surrounding semiconductor layers, (b) therefore, the concentration of carbon dopants in each of the plurality of upper GaN layers should be controlled and optimized to obtain a desired conductivity and/or isolation characteristics of the plurality of upper GaN layers, and (c) the claim is prima facie obvious without showing that the claimed range of the carbon atom concentration achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 12, Charles differs from the claimed invention by not showing that each of the plurality of upper GaN layers has a thickness of 550 nanometers or more and 3000 nanometers or less.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that each of the plurality of upper GaN layers (106 and 202) can have a thickness of 550 nanometers or more and 3000 nanometers or less, because (a) Charles further discloses that the upper GaN layer 106 has a thickness of about 2 µm or between about 100 nm and 5 µm (col. 7, lines 24-31), and the upper GaN layer 202 can have a thickness of between about 25 nm and 1 µm (col. 12, lines 9-12), and (b) therefore, the claimed thickness of each of the plurality of upper GaN layers overlaps with the thickness of each of the plurality of upper GaN layers disclosed by Charles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tak et al. (US 8,946,773)
Kokawa et al. (US 2013/0328106)
Fukazawa et al. (US 10,186,421)
Kokawa et al. (US 8,884,393)
Sato (US 8,563,984)
Guo et al. (US 7,115,896)
Hu et al. (US 9,691,940)
Yanagihara (US 8,530,935)
Sato (US 8,247,842)
Sato (US 8,264,001)
Kotani et al. (US 9,166,031)
Yanagihara (US 7,652,282)
Shim (US 8,093,625)
Hata et al. (US 2003/0057434)
Otsuka et al. (US 7,518,154)
Komiyama et al. (US 8,212,288)
Iwami et al. (US 8,860,038)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        April 21, 2022